ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals in an interference proceeding, in which priority was awarded the junior party.
The invention involves a process and apparatus for concentration of ores. The claims are 12 in number, but it is unnecessary to repeat them here. Each of the Patent Office tribunals has held that appellant’s early efforts did not amount to reduction to practice, and that, as he did nothing thereafter for almost two years, and appellee entered the field meanwhile, he was lacking in diligence. Each of those tribunals has carefully and satisfactorily discussed the evidence in behalf of appellant, and for the reasons stated by them we affirm the decision from which this appeal was taken.
Affirmed.